Citation Nr: 1218252	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-39 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD), status post fundoplication and lysis of abdominal adhesions, prior to October 26, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD), status post fundoplication and lysis of abdominal adhesions, from October 26, 2009.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1987 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2005 rating decisions by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's file has been transferred to the RO in Oakland, California.

In February 2008, the Veteran withdrew her request for a Board video conference hearing.  See 38 C.F.R. § 20.704(e) (2011).

In February 2008, the Veteran withdrew her claims of entitlement to service connection for left knee arthralgia; entitlement to a disability rating in excess of 20 percent for residuals of fracture of medial osteochondral left talus and stress reaction left tibia; and entitlement to an effective date earlier than January 15, 2004 for the award of service connection for GERD, status post fundoplication and lysis of abdominal adhesions.  These three issues are not before the Board for appellate consideration.  38 C.F.R. § 20.204(c) (2011).


FINDINGS OF FACT

1.  Low back strain was caused by the Veteran's service-connected residuals of fracture of medial osteochondral left talus and stress reaction left tibia.

2.  Prior to October 26, 2009, the competent evidence of record reflects that Veteran's service-connected GERD was manifested by epigastric distress, dysphagia, pyrosis, and substernal pain; such disability was not manifested by regurgitation and was not productive of considerable impairment of health.

3.  As of October 26, 2009, the competent evidence of record reflects that the Veteran's service-connected GERD has been manifested by epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain; such disability has been productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back strain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for GERD, status post fundoplication and lysis of abdominal adhesions, prior to October 26, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

3.  The criteria for an initial disability rating for GERD, status post fundoplication and lysis of abdominal adhesions, of 30 percent (but no more), from October 26, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The issue of entitlement to service connection for low back strain is being granted on a secondary basis.  For that claim, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the rating assigned for GERD, status post fundoplication and lysis of abdominal adhesions, is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records have been obtained; she did not identify any other treatment records pertinent to the claim being decided.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current GERD disability.  Neither the Veteran nor her representative has alleged that the Veteran's GERD disability has worsened since her last examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for Low Back Strain

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; service connection may also be established for the degree of aggravation of a nonservice connected condition by a service connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her current low back strain was caused by her service-connected residuals of fracture of medial osteochondral left talus and stress reaction left tibia.

At a September 2004 VA joints examination, the Veteran reported that she had been having chronic low back pain for about two to three years.  The examiner diagnosed "chronic low back pain more likely than not secondary to gait changes after her left ankle injury."  The examiner stated that chronic gait changes secondary to the Veteran's left ankle pain have caused ascending arthralgias with normal range of motion in her lumbosacral spine.

The Veteran continued to complain of low back pain in January 2006 and April 2007 VA treatment records.

In a January 2008 statement, the Veteran's VA treating physician (Dr. M.) stated that the Veteran's service-connected left ankle disability manifests in instability which has resulted in several falls.  Dr. M. stated that the Veteran has chronic worsening of low back pain, status post multiple falls, related to and caused by her residual ankle instability.

In a February 2008 addendum, Dr. M. stated that the Veteran suffers from back pain chronically but also back strain secondary to multiple falls due to chronic ankle instability plus altered gait to avoid falls.  

In a March 2010 statement, Dr. M. stated that the Veteran's service-connected left ankle disability has continued to be unstable, which has caused a number of falls and alteration of gait.  Dr. M. stated that the alteration of gait and falls have resulted in injury to the Veteran's back.

The evidence supports the Veteran's claim for service connection for low back strain, as secondary to her service-connected residuals of fracture of medial osteochondral left talus and stress reaction left tibia.  Service connection for low back strain is warranted.

Increased Rating for GERD Disability

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for the presence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

A January 2006 VA treatment record noted the Veteran's complaints of increased GERD symptoms, to include abdominal and thoracic pressure, caused by frequent coughing from bronchitis.  April 2006 and October 2006 VA treatment records noted that the Veteran had occasional reflux symptoms from GERD, but was mostly quiescent since on proton pump inhibitor (PPI) medication.

At a September 2007 VA esophagus and hiatal hernia examination, the Veteran reported that her GERD disability was productive of the following symptoms: nausea several times a week (precipitated by any meal, certain foods, and reclining position); dysphagia rarely (less than monthly); esophageal distress several times a week (accompanied by frequent, moderate-severe substernal pain); and pyrosis several times a week.  She noted that she did not have the ability to vomit since having fundoplication surgery in June 1999 and an endoscopy with removal of adhesions in September 2000.  The Veteran reported that she could always swallow liquids and soft solid food, and could swallow solid food most of the time.  She denied any history of tube feedings, regurgitation, hematemesis, melena, or esophageal dilation.

At the September 2007 examination, the Veteran showed no signs of anemia, significant weight loss, or malnutrition, and her overall general health was assessed as good.  The examiner noted that the Veteran's GERD disability had no significant effects on her usual occupation; no effects on her bathing, dressing, toileting, and grooming; mild effects on her chores; mild to moderate effects on her shopping; moderate effects on her exercise, sports, recreation, and traveling; and moderate to severe effects on her feeding.

An October 2007 VA treatment record noted the Veteran's report of occasional GERD symptoms.  She stated that her symptoms had improved so that now she took no medication and weekly had mild symptoms.  She expressed concern that she could not vomit after her 1999 operation, but this was noted to be stable without food impactions or chronic nausea.

At an October 26, 2009 VA esophagus and hiatal hernia examination, the Veteran reported that her GERD disability was productive of the following symptoms: nausea several times a week (precipitated by any meal); attempts to vomit daily (but cannot due to her 1999 surgery); dysphagia always; esophageal distress daily (accompanied by frequent, moderate substernal pain); pyrosis several times daily; and regurgitation weekly (consisting of clear fluid, bile-stained fluid, and undigested food).  The Veteran reported that she can always swallow liquids and soft solid food, and can swallow solid food occasionally (less than once a week but at least monthly).  She denied any history of tube feedings, hematemesis, or melena.  She reported undergoing more than seven esophageal dilations in the past twelve months.

At the October 26, 2009 examination, the Veteran showed no signs of anemia, significant weight loss, or malnutrition, and her overall general health was assessed as fair.  The examiner noted that the Veteran's GERD disability had significant effects on her usual occupation, such as poor social interactions, speech difficulty, weakness or fatigue, and pain, resulting in increased tardiness and increased absenteeism.  The examiner noted that the Veteran's GERD disability had moderate effects on her bathing, dressing, toileting, grooming, chores, shopping, exercise, sports, recreation, traveling, and feeding.

An October 30, 2009 VA treatment record noted the Veteran's complaints of worsened GERD symptoms, esophageal pain and burning spasm, and reflux.

Prior to October 26, 2009, the evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 10 percent under Diagnostic Code 7346, because her GERD symptoms (epigastric distress, dysphagia, pyrosis, substernal pain) were not productive of considerable impairment of health and did not include regurgitation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As of October 26, 2009, the evidence demonstrates that the Veteran meets the criteria for a 30 percent rating under Diagnostic Code 7346, because her GERD symptoms (epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain) have been productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As of October 26, 2009, there is no evidence demonstrating that the Veteran meets the criteria for a rating in excess of 30 percent under Diagnostic Code 7346, because her GERD symptoms (epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain) were not productive of severe impairment of health and did not include material weight loss, hematemesis, melena, or anemia.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran has argued that her GERD disability should be rated under Diagnostic Code 7308, which pertains to postgastrectomy syndromes.  The Veteran has never undergone a gastrectomy (i.e., the surgical removal of all or part of the stomach), so her disability cannot be rated under this diagnostic code.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of hiatal hernia impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for GERD, status post fundoplication and lysis of abdominal adhesions, prior to October 26, 2009.  There is no doubt to be resolved, and an increased rating is not warranted.

The evidence supports an initial disability rating of 30 percent, but no more, for GERD, status post fundoplication and lysis of abdominal adhesions, from October 26, 2009.  There is no evidence to the contrary, and such increased rating is warranted.










ORDER

Service connection for low back strain is granted.

An initial disability rating in excess of 10 percent for GERD, status post fundoplication and lysis of abdominal adhesions, prior to October 26, 2009, is denied.

An initial disability rating of 30 percent for GERD, status post fundoplication and lysis of abdominal adhesions, from October 26, 2009, is granted, subject to the rules and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


